 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDayton Tire & Rubber Co. and United Rubber, Cork,Linoleum and Plastic Workers of America, AFL-CIO-CLC, Petitioner. Case 16-RC-7295January 26, 1978DECISION AND ORDER DIRECTINGHEARINGThe National Labor Relations Board has consid-ered objections to an election held November 17,1976,1 and the Acting Regional Director's reportrecommending disposition of same. The Board hasreviewed the record in light of the exceptions andbriefs and hereby adopts the Acting Regional Direc-tor's findings and recommendations.2The Acting Regional Director found that otherconduct, not alleged in Petitioner's specific objec-tions, consisting of an alleged interrogation by asupervisor, an alleged threat of reprisal by anothersupervisor, and the Employer's repeated distributionof publications and circulars relative to certainbenefits, such as dental insurance, cost-of-livingallowance, a pension plan, and other similar subjects,raised substantial material and factual issues whichwarrant a hearing. We agree with the Acting Region-al Director's findings and, accordingly, we shalldirect a hearing on these matters.In our concurrent decision in American SafetyEquipment Corporation, 234 NLRB 501, (1978), is-sued this date, we had occasion to restate the reasonsfor our policy permitting a Regional Director to setaside an election because of objectionable conductdiscovered during his investigation even though thatparticular conduct was not the subject of a specificobjection filed by a party. Our dissenting colleaguecriticizes this policy and would not, absent excep-tional circumstances, consider conduct which is notthe subject of a specifically alleged objection.His criticism is threefold. He urges that our policyis at odds with portions of our current Rules andRegulations;3he complains that it confers "imper-missibly broad" discretionary powers upon the Re-gional Directors in their conduct of postelectioninvestigations; and he maintains that it sanctions "anindeterminate investigatory period" in contraventionof the purposes of the statute. We disagree.Contrary to the dissent, there is no inconsistencybetween our current policy and the requirementexpressed in Section 102.69(a) and (c) of the Board'sRules and Regulations of a "short statement ofI The election was conducted pursuant to a Stipulation for CertificationUpon Consent Election. The tally was 446 for, and 553 against, Petitioner.There were 20 challenged ballots, an insufficient number to affect theresults.2 In the absence of exceptions thereto, the Board adopts, proforma, theActing Regional Director's recommendation that Objections I through 8 beoverruled.234 NLRB No. 96reasons" for filed objections. The purpose of thatrequirement is twofold: (1) it requires the objectingparty to pinpoint its allegations of misconduct withreasonable clarity so that the Regional Director candetermine whether that conduct, if it occurred, wouldnecessitate another election, and (2) it obligates theobjecting party, on request of the Regional Director,to furnish evidence in support of the allegationsbefore any investigation can go forward.4Thus, theseprovisions merely set forth the minimum require-ments for obtaining the mandated investigation bythe Regional Director and nothing elsewhere in ourRules and Regulations can be read to limit consider-ation of other evidence of misconduct which theRegional Director uncovers or which is otherwisebrought to his attention once that investigation hascommenced.Moreover, the narrow construction of the Rulesand Regulations proposed by our colleague is incon-sistent with the plain mandate of Section 102.121 ofthe Rules which states that the Rules and Regula-tions "be liberally construed to effectuate the pur-poses and provisions of the act." 5Our colleague's professed alarm over the danger ofvesting the Regional Directors with overly broaddiscretionary powers and of creating a potential forundue delay in the administration of the Board'sprocesses is also unfounded. We note that the Actpermits the Board to delegate broad authority inrepresentation matters to the Regional Directors andthe Board has formally done so with the result thatthe Regional Directors have long held and success-fully exercised such power. Nonetheless, our col-league asserts that granting the Regional Directorsdiscretion to go beyond the allegations of misconductcontained in the filed objections invites inequitiescaused by variances among the Regional Directors inits exercise, thereby defeating the attainment of auniform national policy in the handling of suchmatters.The error in this argument is that, inevitably, therewill be variances in scope and duration of allinvestigations. Thus, in every case, including one inwhich the investigation is limited solely to thespecific filed objections, the extent to which theRegional Director pursues any matter is dictated byhis judgment as to whether further investigation willbe fruitful and upon consideration of other factors,including, for example, the Region's workload andavailable staff. If any inequities result from variances3 Specifically Secas. 102.69(a) and (c) of the Board's Rules and Regula-tions, Series 8, as amended.4 Atlantic Mills Servicing Corporation of Clevelan4 Inc.. 120 NLRB 1284(1958).5 It is also worth noting that nothing in the current Rules andRegulations prescribes any time limits for the Regional Director's investiga-tion of alleged election misconduct.504 DAYTON TIRE & RUBBER CO.in the scope and duration of investigations, they mostcertainly will not be eliminated by confining investi-gations solely to the specific objections.6Finally, we reject as unpersuasive our colleagues'contention that our policy encourages the filing ofunsubstantial objections and invites delay occa-sioned by prolonged open-ended investigations.Our policy is of some 30 years' standing, and wefind no evidence of widespread abuse of the Board'sprocesses or protracted delays. Moreover, the possi-bility that the parties may file at least one specific,but unfounded, objection either in the hope that theRegional Director will discover other misconduct orfor the purpose of delaying the effectuation of theBoard's certification procedure is adequately ac-counted for by the requirement that, upon theRegional Director's request, an objecting party mustprovide sufficient evidence to support its allegations.We are satisfied that the Regional Directors willcontinue in the future, as they always have in thepast, to expeditiously dispose of objections unsup-ported by evidence.7Thus, despite our colleague'sapparant preoccupation with dubious economies oftime, he has been unable to show, and we are unableto find, any great likelihood of protracted delay inthe effectuation of the Board's procedures. Accord-ingly, we shall direct a hearing be held in this case.ORDERIt is hereby ordered that a hearing be held before adesignated Hearing Officer for the purpose of receiv-ing evidence to resolve the issues raised by Petition-er's Objection 9 limited to the evidence, as found bythe Acting Regional Director, of an alleged interro-gation by a supervisor, an alleged threat of reprisalby a supervisor, and the distribution by the Employerof publications and circulars relative to benefits suchas dental insurance, cost-of-living allowance, a pen-sion plan, and other similar subjects.IT IS FURTHER ORDERED that the Hearing Officerdesignated for the purpose of conducting the hearingshall prepare and cause to be served on the parties areport containing resolutions of the credibility ofwitnesses, findings of fact, and recommendations tothe Board as to the disposition of said objection.Within the time prescribed by the Board's Rules andRegulations, Series 8, as amended, any party may filewith the Board in Washington, D.C., eight copies ofexceptions thereto. Immediately upon the filing ofsuch exceptions, the party filing the same shall serve5 Our colleague presents a false dilemma in stating that the choice isbetween requiring, in all cases, an exhaustive open-ended investigation orrestricting investigations solely to the matters specifically alleged in theobjections. We are satisfied that a policy which relies on the informeddiscretion of the individual most cognizant of all the circumstances, theRegional Director, strikes a fair balance between these extremes.a copy thereof on each of the other parties and shallfile a copy with the Regional Director. If noexceptions are filed thereto, the Board will adopt therecommendations of the Hearing Officer.IT IS FURTHER ORDERED that the above-entitledmatter be, and it hereby is, referred to the RegionalDirector for Region 16 for the purpose of arrangingsuch hearing and that said Regional Director be, andhe hereby is, authorized to issue notice thereof.MEMBER PENELLO, dissenting:I dissent from the majority's direction of a hearingto consider issues raised by conduct which none ofthe parties to this proceeding have specificallyalleged in timely written objections to the election.Petitioner's Objection 9, which purportedly raises theissues to be considered at the hearing, avers onlythat: "By the above and other acts, the employer hasinterfered with, restrained, coerced and intimidatedemployees in the exercise of the rights guaranteed inSection 7 of the Act." Since the "above" acts referredto involve specific allegations in Objections Ithrough 8 which have been conclusively overruled,the Regional Director has recommended, and theBoard majority has approved, an evidentiary hearingon conduct whose untimely allegation by Petitionerduring the Regional Director's investigation is osten-sibly justified by the mere timely allegations of"other acts."For reasons hereinafter stated, I would not permita Regional Director to investigate a general conclu-sionary objection such as Petitioner's Objection 9,nor would I, barring exceptional circumstances,either direct an evidentiary hearing or set aside anelection on the basis of conduct not specificallycomplained of in timely objections. I believe that ourcolleagues' contrary opinion renders nugatory theobligation of the objecting party to provide specificstatements of reasons for its objections, vests imper-missibly broad discretion in Regional Directors withrespect to the postelection investigatory process, andauthorizes an indeterminate investigatory period incontravention of the fundamental statutory purposeof representation elections.All of the relevant portions of our current Rulesand Regulations covering the procedure for the filingand investigation of election objections are as fol-lows:7 Our colleague's suggestion that in any event objectionable activity notdiscovered and alleged within 5 working days after the election is unlikely tohave "affected the result of the election" is at once remarkable and puzzling.We see no reason to reward surreptitious activity, or to say that clandestinemisconduct is in principle unlikely to have had an effect on the election.505 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) ...Within 5 days after the tally of ballotshave been furnished, any party may file with theregional director ...objections to ...conductaffecting the results of the election, which shallcontain a short statement of the reasons there-fore. ... The party filing objections shall, uponrequest, promptly furnish to the regional directorthe evidence available to it to support the objec-tions.8***(c) If objections are filed to ...conductaffecting the result of the election ...theregional director shall ..investigate such objec-tions ...[and] shall prepare and cause to beserved on the parties a report on ..objec-tions. ....9The above language unambiguously directs anyparty wishing to object to conduct affecting theresults of the election to file its objections within 5days, to assert in a short statement of reasons theoccurrence of conduct which, if verified, wouldjustify setting the election aside, and to be preparedpromptly to furnish evidence supporting such asser-tion. It also appears to be the plain meaning of theRules and Regulations that the Regional Directormust base his or her investigation and report on thematters alleged in "such" objections.'0I fully agree with my colleagues that Section102.121 of the Rules requires that the aforemen-tioned sections "be liberally construed to effectuatethe purposes and provisions of the act." In accordwith this rule of construction, I have concurred insustaining an objection alleging an employer's pree-lection disparate enforcement of no-solicitation ruleswhen the Regional Director's investigation of thisobjection led to the discovery of the employer'spreelection maintenance of facially invalid writtenno-solicitation rules. The objectionable conduct dis-covered was closely related to the conduct specifical-ly alleged."I National Labor Relations Board Rules and Regulations, Series 8, asamended, Sec. 102.69(a).9 Id., Sec. 102.69(c).1o In substantiation of this interpretation, the authors of the mostexhaustive study of our treatment of postelection objections have concludedindependently that:The machinery provided by the Board is ... primarily geared, nottoward detecting and preventing any conduct which might interferewith the voters' freedom of choice, but only toward resolving thoseinfractions actually charged by one of the parties and supported by anaffirmative showing of evidence.Williams, Janus, and Huhn, "NLRB Regulation of Election Conduct," at p.12, Industrial Research Unit of the Wharton School, University ofPennsylvania (1974).11 American Safety Equipment Corporation, 234 NLRB 501, issued thisday.A liberal construction of the Board's requirementsfor filing objections should not, however, totallyexcuse parties from complying with these require-ments. Consistent with such a reading, we have nothesitated to reject objections for lack of specificity(when not appended to other specific objections)12or for untimeliness.13On the other hand, we haveeschewed a draconian application of the 5-day rulewhere the objecting party substantially complied andwhere its failure to meet the deadline exactly wasbased in part on the difficulty of completing its owninvestigation of the election.14These decisions reflectan understanding that under our rules it is theresponsibility of the objecting party to decide withinthe time allowed what conduct it intends to rely on inseeking to set the election aside.Nevertheless, the Board has up to now maintainedthe practice, established before the current version ofthe pertinent Rules provision was adopted, of allow-ing the Regional Directors to consider as a basis forsetting aside an election any evidence of objection-able conduct not alleged in the objections. Thispractice effectively negates the requirement of speci-ficity in objections which the Rules impose andweakens the related requirements of timeliness andsupportability.The provisions for "a short statement of thereasons" for the objections was first promulgated aspart of Series 4 of the Board's Rules and Regulations,which became effective on September 11, 1946. Priorthereto it was sufficient for a statement of objectionsto be general in nature.15Since specificity was notrequired, the Board naturally did not restrict theinvestigation of objectionable conduct to those mat-ters which were specifically alleged.16 Followingpromulgation of the provision requiring specificity,however, the Board simply continued to treat thequestion of the proper scope of the investigation asbefore, without articulating any reasons other thanby reference to pre-1946 cases.17As a result of thisadjudicatory bootstrapping, confusion persisted for afew years after the 1946 changes even as to whether a12 Wilson-Sinclair Co., 191 NLRB 341 (1971).13 Wilson-Sinclair Co., supra, Sig Wold Storage & Transfer, Inc., 205NLRB 378 (1973).14 Bechtel Incorporated, 218 NLRB 827 (1975).15 Reliance Manufacturing Company of Hattiesburg, Mississippi, 67 NLRB515, 519(1946).is See, e.g., General Motors Corporation, Allison Division, 46 NLRB 574,583 (1942); Miss Otillia ZueIy, et al., d/b/a Fischer Chair Company, 71NLRB 806 (1946) (objections filed prior to rule change)I? See, e.g., Merrimac Hat Corporation, 85 NLRB 329, 361 (1949); J. 1.Case Company, 86 NLRB 12 (1949), in which no rationale or case citationsare given; Hobart Manufacturing Company, 92 NLRB 203 (1950), citingMerrimac Hat and J. 1. Case, supra. Hobart Manufacturing has in turnbegotten a line of more recent cases, prominent among which is ThomasProducts Co., Division of Thomas Industries, Inc., 169 NLRB 706 (1968),which, quoting the policy enunciated in Hobart, justifies it only as havingbeen "long held."506 DAYTON TIRE & RUBBER CO.general protest of the election, formerly permitted,would be accepted as a valid statement of objec-tions.'8 That question was finally put to rest whenthe Board decided unanimously that the new Rulesprovision would be enforced strictly by requiringspecificity.19Solitary general statements of objec-tions to the election were thereafter impermissible,but, because of the policy of continuing to allowconsideration to be given to matters not alleged inspecific objections, confusion lingers over the practi-cal significance of the 1946 Rules changes.Any confusion has been dispelled by the determi-nation of my colleagues to direct a hearing in thiscase on the basis of evidence supplied by theobjecting party during the Acting Regional Direc-tor's investigation of a general statement of objec-tions and several nonmeritorious specific objections.In addition, the majority's interpretation of theBoard's specificity requirements in the postelectionobjections process governed by the current Rules andRegulations logically suggests its view toward thecompanion requirements of timeliness and primafacie substantiality. If an objecting party is notobligated to define the limits of a Regional Director'sinvestigation by specific allegations of objectionableconduct, then it must be to some degree relieved ofthe obligation to provide evidence in support of theseallegations. Furthermore, a party to the election canconveniently toll the 5-day rule with respect to allelection period conduct by the timely filing of anyspecific objection, even though the conduct ultimate-ly discovered and found objectionable may be totallyunrelated to the conduct alleged.2It is therefore apparent that the only requirementwhich the current Board majority would absolutelyimpose upon an objecting party is that it must filewithin the stated 5-day period at least one specificobjection, albeit nonmeritorious, in order to initiate aRegional Director's investigation. There is no realnecessity even to include the catchall allegation of"other acts" contained in Petitioner's Objection 9herein. Accordingly, there is no practical differencebetween the majority's interpretation of the currentBoard Rules mandating a short statement of reasonsand pre-1946 versions of the Rules which clearlypermitted general statements of objections.I See Don Allen Midtown Chevrolet, Inc.. 113 NLRB 879, 881 (1955)(dissenting opinion) and cases cited therein.le Don Allen Midtown Chevrolet, Inc.. supra (majority and dissentingopinions). Member Murdock dissented as to the application of this strictenforcement retroactively in the case then before the Board.ao 1 note, in contrast, that the IO(b) statute of limitations continues to runagainst conduct unrelated to that which is alleged in an unfair labor practicecharge.21 E.g.. Hobart Manufacturing Company. supra: "fT he jurisdiction of aRegional Director in making a post-election investigation is not limited tothe issues raised by the parties." N.LR.B. v. Realist, Inc.. 328 F.2d 840, 843(C.A. 7, 1964), cert. denied 377 U.S. 994 (1964): "The director may properlydecline to consider objections of the parties that are not timely brought toIISeveral of the cases involving the propriety of aRegional Director's consideration of matters notspecifically alleged in objections contain languageimplying that the Regional Director's action in thisrespect is discretionary.21 On the other hand, theBoard has held that the Regional Director cannotignore prima facie evidence of unalleged objection-able conduct which is discovered during the investi-gation of timely filed objections.22This statement oflaw places few practical limitations on a RegionalDirector's implicit discretionary investigatory pow-ers, however.23As the Board's investigatory agent inpostelection proceedings, a Regional Director pos-sesses the authority to decide the time to be spent bythe Board in independent pursuit of evidence ofobjectionable conduct, whether or not alleged by theobjecting party; the time to be accorded the object-ing party in making its own investigation andproducing evidence in support of timely specific andgeneral objections or previously unalleged objec-tions; 24and the extent to which the Board will on itsown initiative explore election period conduct notspecifically alleged to be objectionable. In sum, thepresent state of Board law is that during the course ofpostelection investigations Regional Directors can,but need not, exceed the scope of specific allegationsin objections, until such time as evidence of unal-leged objectionable conduct is encountered.The discretionary decisions by the Regional Direc-tor as to the scope and duration of any investigationcan ultimately determine whether he or she willactually encounter evidence of unalleged conductwhich must thereafter be considered. Once theinvestigation has concluded and a report has issued,the objecting party cannot then submit evidence ofunalleged conduct which, if discovered during theinvestigation, would have warranted setting aside theelection.25For example, it is entirely conceivable thatin this proceeding the Acting Regional Director forRegion 16 could have disregarded the allegation of"other acts," confined his investigation to conductspecifically alleged in Petitioner's Objections Ithrough 8, and issued a report recommending over-ruling the objections in their entirety prior tohis attention. But this limitation does not preclude his consideration ofmatters which he may choose to investigate independently, regardless of thefact they may be included in the objections." Cf. Fasco Industries, Inc.. 173NLRB 522, 529, fn. 54 (1968).22 National Electric Coil Div. McGraw-Edison Conmpny. 184 NLRB 691(1970); cf. First Health Care Corporation d/b/a Hanford House Health Care.210 NLRB 188 (1974); Hecla Mining Company, 218 NLRB 860 (1975).3 As further illustration of the confused state of affars, see WinchesterSpinning Corp.. 168 NLRB 411, 425 (1967), in which the Board did not passon the Trial Examiner's dictum to the effect that then current Board policyprecluded consideration of unalleged conduct.24 E.g., Sambo's North Division Store No. 144, 223 NLRB 565 (1976).25 See Hecla Mining Company, supra.507 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPetitioner's submission of evidence relating to previ-ously unalleged conduct. The Acting Regional Direc-tor and the Board, myself included, would haveconcurred in a different result herein, notwithstand-ing the existence of possibly objectionable, butunalleged, conduct during the election period.An internal study of practices in our RegionalOffices shows a wide variance among the RegionalDirectors in their exercise of discretionary investiga-tory powers. Some Regional Directors frequentlyconsider acts not specifically alleged while othersalmost never do so. Furthermore, a Regional Direc-tor's discretionary investigation of evidence beyondthe scope of specific objections may be undulyinfluenced by regional caseload factors which shouldnot properly have any bearing on the type ofinvestigation to which an objecting party is fairlyentitled. Instead of a national policy on the consider-ation of matters not alleged in the objections, theBoard has a number of regional policies. We think itis time for us to put our house in order by enforcingan equitable uniform policy with regard to the scopeof postelection proceedings on objections.26IIIIn seeking to remedy the inequities of discretionaryinvestigations of unalleged conduct, I have contem-plated whether to advocate a requirement that ourRegional Offices conduct exhaustive investigationsdesigned to discover and confirm the existence ofany conduct that arguably might provide a basis forsetting an election aside, or a requirement that suchinvestigations be limited to making a reasonabledetermination as to whether there is a basis for thespecific allegations of wrongdoing which parties tothe election themselves have brought to the Board'sattention. I prefer the latter alternative for thefollowing reasons.First, as discussed above, focusing on the specificbasis on which the objections were filed promotes thepurposes of our current Rules provisions governingthe filing and investigation of objections. Requiringopen-ended investigations seems to be inconsistentwith the spirit, if not the latter, of these provisions.25 Cf. Garner v. Tearnsters, Chauffeurs and Helpers Local Union No. 776(A.F.L), 346 U.S. 485, 490-491 (1953).s' In 1958, an unusual case arose in which a union filed objectionsalleging that the employer had coercively interrogated employees. Althoughthe union had not known about the interrogations at the time it filed itsobjections, it had guessed right and had obtained supporting evidence intime to respond promptly to the Regional Director's request for suchevidence. By a three-to-two vote, the Board held that in these circumstancesthe union's lack of knowledge at the time it filed the objections wasimmaterial. The majority reasoned that in determining whether an investiga-tion was warranted, the Regional Director should be guided by the objectingparty's ability to supply supporting evidence, aside from that ability, theRegional Director might not be able to determine when the party acquiredits knowledge. It further explained that requiring the objecting party to (I)identify the nature of the alleged misconduct and (2) submit supportingSecond and more importantly, the purposes of theRules provisions conform to the purposes of the Actin attempting to ensure prompt determination ofelection results so that the fundamental question ofwhether a union has established its majority statuscan be resolved. Open-ended investigations tend toresult in protracted delays during which all partiesare in limbo, uncertain of their potential bargainingrights and responsibilities, and the employees aredeprived of their choice, if eventually confirmed, toparticipate in the collective-bargaining process. Man-dating such investigations would only increase thedelays and potential for abuse of the objectionsprocedure which currently persist because the Boardpermits discretionary investigations of unallegedconduct.The reason for delay and abuse is easily discerned.When losing parties know that the investigation maydisclose unknown misconduct which can be used toset aside the election, they are encouraged to fileunsubstantiated objections in hope of such a wind-fall.27The objecting party is thereby effectively ableboth to circumvent the filing deadline and toinstigate a veritable fishing expedition. Accordingly,more objections are filed than evidence in electionsreasonably justifies. These filings necessitate theinvestigation of an excessive number of groundlessallegations and divert Board personnel from worthiertasks. Once engaged in a mandatory exhaustiveinvestigation, regional staffs must consider everyadditional allegation, if sufficient on its face, present-ed by the losing party during the investigation.28Should new evidence of objectionable conduct berevealed in any other manner, the investigation isalso prolonged as the truth and adequacy of theevidence is examined. These additional investigationsof conduct which was not specifically alleged in theoriginal objections may involve otherwise unneces-sary hearings, as will be the case in the presentproceeding.One particularly anomalous situation that nowoccurs, and predictably would occur more often ifopen-ended investigations were uniformly required,is that postelection proceedings drag on for up to aevidence promptly upon request from the Regional Director wouldadequately protect against encouragement of filing unfounded objectionsthat would delay certification. Atlantic Mills Servicing Corporation ofCleveland, Inc., 120 NLRB 1284 (1958). 1 emphasize, however, that thesafeguards perceived by the Atlantic Mills majority are illusory, since theRegional Director is not required to investigate only misconduct identifiedby the objections or to request supporting evidence from the objecting partywith respect to all possible objectionable conduct. An initial timely filedspecific objection, made without knowledge of its truth, suffices to open thedoor to a potentially protracted investigation.2s First Health Care Corporation d/b/a Hanford House Health Care,supra. In many if not most cases, the additional "evidence" of objectionableconduct does in fact arise not as a product of the investigation by Boardpersonnel, but in the form of additional, usually unfounded, allegationspresented by the losing party to keep the investigation alive.508 DAYTON TIRE & RUBBER CO.year, at which time, under the Act, a union that haslost the election can file a petition for a new election.Even if they occur only rarely, such prolonged delaysmake a mockery of the election process, discouragethe participating parties, and frustrate the purposesof the Act.IVBy espousing limitation of the scope of postelectioninvestigations, I have in mind that, as the Board hassaid before, our election proceedings are essentiallyan administrative rather than a quasi-judicial func-tion, and that there are factors in addition to theinterest of the immediate parties which must beconsidered.29These factors have to do with theBoard's ability to perform promptly and adequatelythe matters with which it is entrusted for the purpose,among other things, of protecting the rights of allemployees guaranteed by the Act. Rather thanforsaking this protective purpose, my opinion hereinrepresents the same fundamental concern for protec-tion of those involved in the electoral process whichwas recently voiced in Shopping Kart Food Market,Inc., 228 NLRB 1311 (1977). In overruling theBoard's Hollywood Ceramics rule on campaign misre-presentation, we stated that we would not have doneso if we believed that employees needed the putativeprotection accorded by that rule.30We determined,however, "that on balance the Hollywood Ceramicsrule operates more to frustrate free choice than tofurther it and that the purposes of the Act would bebetter served by its demise."31I am of the sameopinion with respect to the protective utility of Boardlaw permitting a Regional Director to investigateconduct not alleged to be objectionable.In the performance of the administrative functionof conducting and supervising representation elec-tions, we have often set fairly rigid limits on thescope of our proceedings, not only as to the timewithin which a party must take certain actions, butalso with respect to the period within which thealleged objectionable conduct must have occurred,32and with respect to the matters that may be litigatedin representation proceedings.33We have thereforenot regarded a representation proceeding as a forumin which to discover and litigate every shred ofevidence that, in a fully adversary proceeding, mighttheoretically be persuasive in determining the issuesthat arise.In light of the limited scope the Board has given torepresentation proceedings, it does not seem to me29 Modine Manufacturing Company, 203 NLRB 527,. 529-530 (1973).30 228 NLRB at 1313.31 Id.32 The Ideal Electric and Manufacturing Company, 134 NLRB 1275(1961).unreasonable to expect those parties who have causeto object to conduct affecting the results of anelection to state the nature of any conduct on whichthey rely within the time fixed for the filing ofobjections. At the least, when objectionable activityoccurs during the election itself, a party will have 5working days after the election to discover and allegeit. Such activity is usually highly visible and easilydiscovered. In all other instances the conduct reliedon in objections will have taken place during the"critical period" when adversary parties are highlysensitive to any acts which could possibly be thebasis for an objection. If no objectionable conduct isdiscerned under these conditions within the timeallotted for its discovery, I think it is unlikely thatany misconduct affected the results of the election. Itwould therefore be both in the interests of orderlyadministration of the Act and in effectuation of thetruly necessary protections given persons under theAct that no objections be filed. A fair and effectiveway to achieve this end would be to limit theinvestigation and litigation of objections, underordinary circumstances, to matters specifically al-'leged in a timely filed statement from the objectingparty.It is time for us to conform our internal practices toour own current Rules and to the purposes of the Actitself by requiring that, barring exceptional circum-stances, we shall only consider objectionable conductwhich has been specifically and timely alleged assuch. The kinds of exceptional circumstances Iforesee are those wherein the investigation of thealleged objectionable conduct discloses an unallegedflagrant abuse of the Board's processes or miscon-duct by a Board agent in handling the electionprocedures. I deem the preservation of such excep-tions to be appropriate and sufficient to meet theneed to maintain public confidence in the integrity ofthe Board's processes and the neutrality of itsagents.34Accordingly, I concur herein in the pro formaadoption of the Acting Regional Director's recom-mendation that the specific objections alleged byPetitioner be overruled. I dissent from the directionof a hearing on issues raised by Petitioner's Objec-tion 9, since the information on which the ActingRegional Director relied in recommending a hearingdid not come to his attention in the course of his33 See, e.g., Paragon Products Corporation, 134 NLRB 662, 665 (1961);Dale's Super Valu, Inc., 181 NLRB 698 (1970).34 See Athbro Precision Engineering Corp., 166 NLRB 966 (1967);Dornback Furnace & Foundry Company, 115 NLRB 350(1956).509 DECISIONS OF NATIONAL LABOR RELATIONS BOARDinvestigation of conduct specifically and timelyalleged to be objectionable. There is no justificationin this case for using the unalleged conduct as a basisfor directing an evidentiary hearing or overturningthe election results. The Board should thereforecertify the results of the election.510